Landon, J.
I concur in reversal upon the grounds assigned by my brother Bookes. I wish to add, with respect to the Philadelphia certificate, that the defendant having first "proved it, if it appeared to be regular on its face, the burden of impeaching it then rested with the people.
The defendant upon grounds of convenience and necessity, is in the first instance required to prove his license, or stand convicted of having none ; but having complied with this requirement and removed the difficulty which lies at the foundation of this exceptional rule, he is obliged to go no further than the necessity requires.
Judgment and conviction reversed, new trial granted.